DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
The amendments filed 08/02/2021 have been entered. Claims 1-6, 8-11, 14, 19, and 21-25 remain pending in the application.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8-11, 14, 19, and 21-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-11, 14, 19, and 21-25 are rejected under 35 U.S.C. 102(a)(2) as being disclosed by Lin (US 2018/0143402).
Regarding claim 1, Lin discloses an imaging lens assembly (see Fig 5), along an optical axis from an object side to an imaging side comprising sequentially a first lens assembly and a second lens assembly (see Fig 5; first lens assembly includes first three lens 310, 320, and 330, second lens assembly includes following fourth and fifth lens, 340 and 350), the first lens assembly having a positive refractive power (see Table 5; power +1/6.66); and the second lens assembly having a negative refractive power (see Table 5; power -1/10.95), wherein, the first lens assembly along the optical axis from the object side to the imaging side comprises sequentially: a first lens, having a positive refractive power (see Table 5; power +1/2.87), and an object-side surface of the first lens being a convex surface (see Fig 5; object-side/left side of first lens is convex); a second lens, having a negative refractive power (see Table 5; power -1/4.13); and a third lens, having a positive refractive power or a negative refractive power (see Table 5; power +1/22.89), wherein, the second lens assembly along the optical axis from the object side to the imaging side comprises sequentially: a fourth lens, having a negative refractive power (see Table 5; power -1/8.31); and a fifth lens, having a positive refractive power or a negative refractive power (see Table 5; power +1/34.38), and an object-side surface of the fifth lens being a convex surface at a paraxial position (see Fig 5; Para [0041]; fifth lens is aspheric with object-side surface being convex at a paraxial position), and an effective focal length f of the imaging lens assembly (see Table 5; focal length f=5.50) 
Regarding claim 2, Lin discloses the imaging lens assembly according to claim 1 (see Fig 5), wherein an effective focal f2 length of the second lens (see Table 5; focal length f2=-4.13) and an effective focal length f4 of the fourth lens (see Table 5; focal length f4=-8.31) satisfy: 0.3<f2/f4<1.0 (see Table 5; focal length f2/f4=-4.13/-8.31= 0.497).
Regarding claim 3, Lin discloses an imaging lens assembly (see Fig 19), along an optical axis from an object side to an imaging side comprising sequentially a first lens assembly and a second lens assembly (see Fig 19; first lens assembly includes first three lens 1010, 1020, and 1030, second lens assembly includes following fourth and fifth lens, 1040 and 1050), the first lens assembly having a positive refractive power (see Table 19; power +1/6.06); and the second lens assembly having a negative refractive power (see Table 19; power -1/11.323), wherein, the first lens assembly along the optical axis from the object side to the imaging side comprises sequentially: a first lens, having a positive refractive power (see Table 19; power +1/3.02), and an object-side surface of the first lens being a convex surface (see Fig 19; object-side/left side of first lens is convex); a second lens, having a negative refractive power (see Table 19; power -1/4.85); and a third lens, having a positive refractive power or a negative refractive power (see Table 19; power +1/25.03), wherein, the second lens assembly along the optical axis from the 
Regarding claim 4, Lin discloses the imaging lens assembly according to claim 1 (see Fig 5), wherein the effective focal length f of the imaging lens assembly and an effective focal length f3 of the third lens satisfy: |f/f3|<0.5 (see Table 5; f=5.50, f3=22.89; f/f3=5.50/22.89= 0.240).
Regarding claim 5, Lin discloses the imaging lens assembly according to claim 1 (see Fig 5), wherein the effective focal length f of the imaging lens assembly and an effective 
Regarding claim 6, Lin discloses the imaging lens assembly according to claim 5 (see Fig 5), wherein the effective focal length f of the imaging lens assembly and a radius of curvature R9 of the object-side surface of the fifth lens satisfy: f/R9<1.0 (see Table 5; f=5.50, R9=7.791, f/R9=5.50/7.791= 0.706).
Regarding claim 8, Lin discloses the imaging lens assembly according to claim 1 (see Fig 5), wherein a distance BFL from an image-side surface of the fifth lens to an image plane on the optical axis (see Table 5; BFL=.3+.3+.651=1.251) and a distance TTL from the object-side surface of the first lens to the image plane on the optical axis (see Table 5; TTL/TL=5.28) satisfy: 0.15<BFL/TTL<0.3 (see Table 5; BFL/TTL= 1.251/5.28=0.24).
Regarding claim 9, Lin discloses the imaging lens assembly according to claim 8 (see Fig 5), wherein the effective focal length f of the imaging lens assembly and a distance TTL from the object-side surface of the first lens to the image plane on the optical axis satisfy: TTL/f<1.0 (see Table 5; TL is equivalent to TTL, TL/f=0.96).
Regarding claim 10, Lin discloses an imaging lens assembly (see Fig 5), along an optical axis from an object side to an imaging side comprising sequentially a first lens assembly and a second lens assembly (see Fig 5; first lens assembly includes first three lens 310, 320, and 330, second lens assembly includes following fourth and fifth lens, 340 and 350), the first lens assembly having a positive refractive power (see Table 5; power +1/6.66); and the second lens assembly having a negative refractive power (see Table 5; power -1/10.95), wherein, the first lens assembly along the optical axis from the object side to the imaging side comprises sequentially: a first lens, having a positive 
Regarding claim 11, Lin discloses the imaging lens assembly according to claim 10 (see Fig 5), wherein an effective focal f2 length of the second lens (see Table 5; focal length f2=-4.13) and an effective focal length f4 of the fourth lens (see Table 5; focal length f4=-8.31) satisfy: 0.3<f2/f4<1.0 (see Table 5; focal length f2/f4=-4.13/-8.31= 0.497).
Regarding claim 14, Lin discloses the imaging lens assembly according to claim 10 (see Fig 5), wherein the effective focal length f of the imaging lens assembly and an effective focal length f3 of the third lens satisfy: |f/f3|<0.5 (see Table 5; f=5.50, f3=22.89; f/f3=5.50/22.89= 0.240).
Regarding claim 19, Lin discloses an imaging lens assembly (see Fig 5), along an optical axis from an object side to an imaging side comprising sequentially a first lens assembly and a second lens assembly (see Fig 5; first lens assembly includes first three lens 310, 320, and 330, second lens assembly includes following fourth and fifth lens, 340 and 350), the first lens assembly having a positive refractive power (see Table 5; power +1/6.66); and the second lens assembly having a negative refractive power (see Table 5; power -1/10.95), wherein, the first lens assembly along the optical axis from the object side to the imaging side comprises sequentially: a first lens, having a positive refractive power (see Table 5; power +1/2.87), and an object-side surface of the first lens being a convex surface (see Fig 5; object-side/left side of first lens is convex); a second lens, having a negative refractive power (see Table 5; power -1/4.13); and a third lens, having a positive refractive power or a negative refractive power (see Table 5; power +1/22.89), wherein, the second lens assembly along the optical axis from the object side to the imaging side comprises sequentially: a fourth lens, having a negative refractive power (see Table 5; power -1/8.31); and a fifth lens, having a positive refractive power or a negative refractive power (see Table 5; power +1/34.38), and an object-side surface of the fifth lens being a convex surface at a paraxial position (see Fig 5; Para [0041]; fifth lens is aspheric with object-side surface being convex at a paraxial position), and an effective focal length f of the imaging lens assembly and a distance TTL from the object-
Regarding claim 21, Lin discloses the imaging lens assembly according to claim 19(see Fig 5), wherein an effective focal f2 length of the second lens (see Table 5; focal length f2=-4.13) and an effective focal length f4 of the fourth lens (see Table 5; focal length f4=-8.31) satisfy: 0.3<f2/f4<1.0 (see Table 5; focal length f2/f4=-4.13/-8.31= 0.497).
Regarding claim 22, Lin discloses an imaging lens assembly (see Fig 19), along an optical axis from an object side to an imaging side comprising sequentially a first lens assembly and a second lens assembly (see Fig 19; first lens assembly includes first three lens 1010, 1020, and 1030, second lens assembly includes following fourth and fifth lens, 1040 and 1050), the first lens assembly having a positive refractive power (see Table 19; power +1/6.06); and the second lens assembly having a negative refractive power (see Table 19; power -1/11.323), wherein, the first lens assembly along the optical axis from the object side to the imaging side comprises sequentially: a first lens, having a positive refractive power (see Table 19; power +1/3.02), and an object-side surface of the first lens being a convex surface (see Fig 19; object-side/left side of first lens is convex); a second lens, having a negative refractive power (see Table 19; power -1/4.85); and a third lens, having a positive refractive power or a negative refractive power (see Table 19; power +1/25.03), wherein, the second lens assembly along the optical axis from the 
Regarding claim 23, Lin discloses the imaging lens assembly according to claim 19 (see Fig 5), wherein the effective focal length f of the imaging lens assembly and an effective focal length f3 of the third lens satisfy: |f/f3|<0.5 (see Table 5; f=5.50, f3=22.89; f/f3=5.50/22.89= 0.240).
Regarding claim 24, Lin discloses the imaging lens assembly according to claim 19 (see Fig 5), wherein the effective focal length f of the imaging lens assembly and an effective 
Regarding claim 25, Lin discloses the imaging lens assembly according to claim 23 (see Fig 5), wherein the effective focal length f of the imaging lens assembly and a radius of curvature R9 of the object-side surface of the fifth lens satisfy: f/R9<1.0 (see Table 5; f=5.50, R9=7.791, f/R9=5.50/7.791= 0.706).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANDRES SANZ whose telephone number is (571)272-3844. The examiner can normally be reached Monday-Friday 7:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/G.A.S./Examiner, Art Unit 2872  

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872